JohNsoN, J.
This is a conversion action. The facts are similar to those in the case of Maher v. Boehmer, ante, 592, 192 N. W. 723. The trial court had the same erroneous impression as to the law in both cases, and in this case directed a verdict for the defendant elevator company. In each case, on motion by the plaintiff, a new trial was ordered.
The decision in this case should follow that in the companion case of Maher v. Boehmer, supra. Appellant alleges that there was such defect of proof upon the question of quantity, demand and mai'ket value, that a new trial should have been denied. This contention cannot be sustained. We see no reason for questioning the correctness of the action of the trial court in ordering, in the exercise of its discretion, a new trial.
The order of the trial court is affirmed.
BeoNsoN, Oh. J., and ChbistiaNsoN, Bikdzell, and Nuessle, JJ., concur.